In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 10-833V
                                          (Not to be published)

*****************************
                            *
BRENDA DAY,                 *                                             Filed: November 10, 2014
                            *
                Petitioner, *
                            *                                             Decision by Stipulation; Damages;
          v.                *                                             Influenza (“Flu”) Vaccine;
                            *                                             Guillain-Barrè Syndrome (“GBS”)
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Isaiah Richard Kalinowski, Maglio Christopher and Toale, PA, Washington, D.C., for Petitioner.

Michael Milmoe, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                                  DECISION AWARDING DAMAGES1

        On December 6, 2010, Brenda Day filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 Petitioner alleges that as a result of receiving
the influenza (“flu”) vaccine on January 5, 2009, she suffered from Guillain-Barrè syndrome
(“GBS”), and that she experienced the effects of this injury for more than six months.

        Respondent denies that the flu vaccine caused Petitioner’s alleged GBS, or any other
injury, and further denies that Petitioner’s current disabilities are sequelae of a vaccine-related

1
  Because this ruling contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the ruling will be available to the public.
Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
injury. Nonetheless both parties, while maintaining their above-stated positions, agreed in a
stipulation (filed November 7, 2014) that the issues before them can be settled and that a
decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation (as attached hereto) is reasonable. I therefore adopt it as my decision in awarding
damages on the terms set forth therein.

        The stipulation awards:

                   A lump sum of $11,007.70, which amount represents reimbursement of a State
                    of Indiana Medicaid lien, in the form of a check payable jointly to Petitioner, and
                    Indiana Medicaid c/o HP Third Party Liability; P.O. Box 7262; Indianapolis, IN
                    46207-7262 (which Petitioner agrees to endorse to the appropriate State agency);
                    and

                  A lump sum of $44,900.38 in the form of a check payable to Petitioner
                   representing all remaining damages that would be available under 42 U.S.C. §
                   300aa-15(a).

Stipulation ¶ 8.

        I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.3


        IT IS SO ORDERED.

                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.

                                                      2